

 S1934 ENR: Clifford P. Hansen Federal Courthouse Conveyance Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1934IN THE SENATE OF THE UNITED STATESAN ACTTo direct the Administrator of General Services to convey the Clifford P. Hansen Federal
			 Courthouse to Teton County, Wyoming.1.Short titleThis Act may be cited as the
			 Clifford P. Hansen Federal Courthouse Conveyance Act.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of General Services.(2)CountyThe term County means Teton County, Wyoming.(3)CourthouseThe term Courthouse means—(A)the parcel of land located at 145 East
			 Simpson Street, Jackson, Wyoming; and(B)the building located on the land described in subparagraph (A), which is known as the Clifford P. Hansen Federal Courthouse.3.Conveyance of Federal courthouse to teton county, wyoming(a)In generalNotwithstanding any other provision of law, the Administrator shall
			 offer to convey to the County all right, title, and
			 interest
			 of the United States in and to the Courthouse.(b)ConsiderationIn exchange for the conveyance of the Courthouse to the County under this Act, the Administrator
			 shall require the County to pay to the Administrator—(1)nominal consideration for the parcel of land described in section 2(3)(A); and(2)subject to subsection (c), consideration in an amount equal to the fair market value of the
			 building described in section 2(3)(B), as determined based on an appraisal
			 of the building that is acceptable to the Administrator.(c)CreditsIn lieu of all or a portion of the amount of consideration for the building described in section
			 2(3)(B), the
			 Administrator may accept as consideration for the conveyance of the
			 building under subsection (b)(2) any credits
			 or waivers against lease payments, amounts expended by the County under
			 facility maintenance agreements, or other charges for the continued
			 occupancy or use by the Federal Government of the building.(d)Restrictions on useThe deed for the conveyance  of the Courthouse to the County under this Act shall include a
			 covenant that provides that the
			 Courthouse will be used for public use purposes.(e)Costs of ConveyanceThe County shall be responsible for paying—(1)the costs of an appraisal conducted under subsection (b)(2); and(2)any other costs relating to the conveyance of the Courthouse under this
			 Act.(f)Proceeds(1)DepositAny net proceeds received by the Administrator as a result of the conveyance under this Act, as
			 applicable, shall be paid into the Federal Buildings
			 Fund established under section 592 of title 40, United States Code.(2)ExpenditureAmounts paid into the Federal Buildings Fund under paragraph (1) shall be available to the
			 Administrator, in amounts specified in appropriations Acts, for
			 expenditure for any lawful purpose consistent with existing authorities
			 granted to the Administrator.(g)Additional terms and conditionsThe Administrator may establish such additional terms and conditions with respect to the conveyance
			 under this Act as the Administrator considers to be appropriate to protect
			 the interests of the United States.Speaker of the House of RepresentativesVice President of the United States and President of the Senate